Citation Nr: 1232274	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a low back disability.

(The issues of entitlement to claims for service connection for a kidney disability, a left thigh disability and sciatic nerve neuropathy are the subjects of a separate Board decision.)


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to May 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision rendered by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a RO hearing in May 2006.  He also testified before the undersigned at the RO in May 2009.  Transcripts of both hearings are of record. 

The Board reopened the Veteran's claims as issued on the title page, determining that new and material evidence had been presented, and remanded the case to the RO, via the Appeals Management Center (AMC), in August 2009 for further development and adjudicative action.

The Board notes that the Veteran's claims for service connection for a kidney disability, a left thigh disability and sciatic nerve neuropathy are being considered in a separate decision due to the July 2011 hearing with a different Veterans Law Judge on these matters.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. The documents in this file have been reviewed and considered.

FINDINGS OF FACT

1.  The Veteran has a current left leg disability as a result of injury during active service.

2.  The Veteran has a current low back disability as a result of injury in active service.


CONCLUSIONS OF LAW

1.  A left leg disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A lower back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claims for left leg and back disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that in July 1960 the Veteran fell into an open hatch or manhole up to his shoulders resulting in injury to his left hip and elbow.  He complained of left hip and back pain following the injury and was diagnosed as having mild back strain and a contusion, left leg, secondary to the fall.  The service treatment records document that the Veteran was hospitalized for 5 days after the fall.  

Thereafter, the Veteran sought treatment numerous times for complaints of back pain during the remainder of his active duty service.  Every health care professional who examined the Veteran during active duty found no objective evidence of any back problems.  There were no findings of any chronic left leg problems.  Physical examination conducted at the time of his discharge did not result in any finding of back or left lower extremity problems.  

In December 1961, a physician wrote that he had been treating the Veteran for lumbosacral muscle strain since June 1961. 

A January 1962 VA examination report shows the Veteran complained of low back pain, with a clinical diagnosis of subjective lumbago and fair posture.  A March 1962 hearing transcript shows the Veteran complained of low back pain and bilateral hip pain since the injury in service. 

An X-ray examination in October 1981, was interpreted as showing possible degenerative disc disease.  That diagnosis was apparently confirmed in diagnostic studies in January 1995.

A September 2003 VA treatment record indicates that the Veteran had chronic pain to include left leg pain since a 1960 in-service injury.  

The May 2009 hearing transcript shows the Veteran reported that he had experienced chronic low back and left leg pain ever since the injury in service. 

A March 2010 VA examination resulted in an opinion that the Veteran's current back and left leg disabilities were not linked to his active duty service as no abnormality was noted at discharge.  The diagnoses were left hip strain, moderately to severely active at the time of examination with range of motion abnormalities.

Also associated with the claims file is a June 2011 statement from a private doctor of osteopathy who opined that the Veteran currently experienced low back and left leg disorders that were linked to the in-service fall.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the Veteran's reported history).  The opinion is of limited probative value as it was not accompanied by a rationale.
      
In October 2011, a private chiropractor observed that the Veteran had injured his lumbar region during active duty and x-ray examination had not revealed a fracture at that time.  The chiropractor wrote that, since there was no MRI or CT scan in existence at that time, there was no way to determine the extent of his spinal injury.  It was the chiropractor's opinion that the Veteran was suffering from nerve impingement pain from a substantial lumbar injury that was not appreciated at that time due to a lack of advanced imaging studies and was not found until 2003.  

Records from the Social Security Administration show clinical findings of tenderness, paraspinal muscle spasm, and diminished range of motion in all planes of the Veteran's back. 

The Board requested a medical opinion through the Veterans Health Administration.  38 C.F.R. § 20.901(a) (2011).  In April May 2012, an orthopedic surgeon at the Los Angeles VA Medical Center provided this opinion.  The surgeon reviewed the claims file and reiterated the Veteran's history in relation to the left leg and back disabilities; noting the in-service injury and subsequent treatment of record.  

The physician concluded that it was more likely than not that the Veteran's current back and left leg disabilities were sustained in service during the documented fall.  The surgeon believed that the Veteran's injury was severe enough to have propagated a more rapid degenerative cascade.  Particularly when considering the Veteran's ongoing complaints of low back and leg pain following the injury and the lack of good diagnostic tools at the time.  The surgeon additionally noted that a disc injury could cause back and leg pain acutely without any good evidence on exam and that many patients would present with pain but no weakness on examination.  

The Board finds the opinion of the VA orthopedic surgeon to be the most probative, as it considered the complete record including the Veteran's reports, the opinion of the private chiropractor and the VA examiner; and included a thorough rationale.

Thus, the evidence is in the Veteran's favor and service connection for a left leg disability and a back disability is granted.  


ORDER

Entitlement to service connection for a left leg disability is granted.

Entitlement to service connection for a low back disability is granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


